 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   THE UNITED STATES OF AMERICA,                          2:18-cv-02660-JAM-DB
                                                            2:18-cv-02684-JAM-DB
12                                             Plaintiff,
                                                            ORDER REGARDING EXTENSION OF
13                    v.                                    TIME TO FILE OPPOSITION TO
                                                            PRELIMINARY INJUNCTION MOTIONS
14
     THE STATE OF CALIFORNIA, et al.,                       Judge:        The Hon. John A. Mendez
15                                                          Actions Filed: Sept. 30, 2018; Oct. 3, 2018
                                             Defendants.
16
     AMERICAN CABLE ASSOCIATION, et al.,
17
                               Plaintiffs,
18
                 v.
19
     XAVIER BECERRA, in his official capacity
20   as Attorney General of California,
21                             Defendant.
22

23          The Court has determined that United States v. California, No. 2:18-cv-2660-JAM-DB,

24   and American Cable Association v. Becerra, No. 2:18-cv-2684-JAM-DB, are related within the

25   meaning of Local Rule 123 and has entered Related Case Orders in each case (ECF Nos. 7 and

26   12, respectively). Plaintiffs in both actions have filed motions for a preliminary injunction (No.

27   2:18-cv-2660-JAM-DB, ECF No. 2; No. 2:18-cv-2684-JAM-DB, ECF No. 3). The parties in

28   both actions, Plaintiffs the United States of America, American Cable Association, CTIA – The
                                                      1
                  [Proposed] Order Regarding Extension of Time to File Opposition to Preliminary Injunction Motions
                                                              (2:18-cv-02660-JAM-DB) (2:18-cv-02684-JAM-DB)
 1   Wireless Association, NCTA – The Internet & Television Association, and USTelecom – The
 2   Broadband Association (collectively, “Plaintiffs”), and Defendants the State of California,
 3   Governor Edmund G. Brown Jr., and Attorney General Xavier Becerra (“Defendants”), submitted
 4   a Stipulation Regarding Extension of Time to File Opposition to Preliminary Injunction Motions.
 5   Having considered the stipulation, and good cause appearing, the Court orders as follows:
 6         1.    Defendants’ brief in opposition to the motions for a preliminary injunction (United
 7   States v. California, No. 2:18-cv-02660-JAM-DB, ECF No. 2; American Cable Association v.
 8   Becerra, No. 2:18-cv-2684-JAM-DB, ECF No. 3) shall be filed on or before October 30, 2018,
 9   and shall be limited to forty (40) pages.
10

11   IT IS SO ORDERED:
12

13         Dated: 10/26/2018                                           /s/ John A. Mendez_____
14                                                                     Hon. John A. Mendez
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
                  [Proposed] Order Regarding Extension of Time to File Opposition to Preliminary Injunction Motions
                                                              (2:18-cv-02660-JAM-DB) (2:18-cv-02684-JAM-DB)
